                       UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                                WESTERN DIVISION


LLOYD CURTIS JOHNSON,                                 CIV. 18-5076-JLV

                   Plaintiff,
                                                           ORDER
      vs.

ACUITY MUTUAL INSURANCE
COMPANY,

                   Defendant.


                                 INTRODUCTION

       Plaintiff Lloyd Curtis Johnson brought this diversity action against

defendant Acuity Mutual Insurance Company alleging it denied his workers’

compensation benefits in bad faith. (Docket 1). Plaintiff further alleges

defendant committed unfair and deceptive insurance practices, intentionally

inflicted emotional damage and converted his benefits.    Id.   In addition to

general damages, plaintiff also asks for attorney’s fees and punitive damages.

Id.   Defendant moved for summary judgment on all counts. (Docket 18).

Plaintiff responded to defendant’s summary judgment on the merits, but also

asserts additional discovery is needed under Federal Rule of Civil Procedure

56(d). (Docket 23).

       Pursuant to 28 U.S.C. § 636(b)(1)(B) and the court’s standing order of

October 16, 2014, the court referred the motions to Magistrate Judge Veronica L.

Duffy for a report and recommendation (“R&R”).     (Docket 39). The magistrate
judge recommended granting summary judgment to defendant on all counts and

denying additional discovery. (Docket 40). Plaintiff objected to the R&R and

defendant responded to the objections. (Dockets 44 & 45). For the reasons

given below, the court overrules the objections, adopts the R&R as modified by

this order and grants summary judgment in full to defendant.

I.    Plaintiff’s Objections

      Plaintiff raises one factual objection and five legal objections. As

summarized by the court, plaintiff argues the magistrate judge erred by:

      1.      Finding Dr. Christopher Janssen placed defendant at
              maximum medical improvement (“MMI”) on August 23, 2017.
              (Docket 43 at pp. 2-4).

      2.      Concluding defendant’s decision to deny benefits was not
              unreasonable as a matter of law. Id. at pp. 7-13.

      3.      Dismissing plaintiff’s intentional infliction of emotional
              distress claim without allowing Rule 56(d) discovery. Id. at
              pp. 13-14, 18-20.

      4.      Dismissing plaintiff’s conversion claim.   Id. at pp. 14-16.

      5.      Dismissing plaintiff’s unfair and deceptive trade practices
              claim. Id. at pp. 16-17.

      6.      Concluding plaintiff could not recover attorney’s fees.   Id. at
              pp. 17-18.

The court, reviewing the R&R de novo, overrules each objection in turn.

28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

II.   Facts

      The magistrate judge comprehensively laid out the facts of this case in the

R&R. (Docket 40 at pp. 2-12). The court recites only the facts necessary to

                                         2
resolve plaintiff’s objections. These facts are viewed in the light most favorable

to plaintiff, the nonmoving party.   Matsushita Elec. Indus. Co., Ltd. v. Zenith

Radio Corp., 475 U.S. 574, 587-88 (1986).

      In 2016, plaintiff was employed by Midwest Construction. (Docket 22-5).

On March 28, 2016, plaintiff fell off a ladder at a job site in Ft. Pierre, South

Dakota. (Docket 22-1). He landed on his right hip.        Id.   Plaintiff reported to

Avera St. Mary’s hospital in Pierre, South Dakota, on April 14 complaining of

pain in his lower back, right buttock and right leg. (Docket 22-2). He received

treatment for the injury from a number of doctors, including Dr. Daniel

Rasmussen. (Dockets 25-1 – 25-4, 25-6 & 25-8). On September 7, Dr.

Rasmussen certified to defendant’s case management company that plaintiff

reached MMI and had no further work restrictions related to the March 28

injury.1   (Docket 22-6).   On October 27, plaintiff petitioned the South Dakota

Department of Labor (“DOL”) for a hearing and an award of workers’

compensation benefits. (Docket 28-2).




      1Plaintiffobjects to consideration of Dr. Rasmussen’s September MMI
determination as irrelevant because of the December fall. (Docket 24 at ¶ 6).
The determination provides relevant background information for the December
fall. In general, if the court recites a fact subject to a relevance objection, the
objection is overruled.

                                         3
      On December 21, plaintiff fell down a flight of stairs while on the job.

(Docket 22-7).   He consulted his family doctor, Noel Chicoine, the next day.2

Id.; see also Docket 22-4 at pp. 2, 11.   Dr. Chicoine referred plaintiff for physical

therapy, an MRI and a consult with Dr. Bryan Wellman, a spinal neurosurgeon.3

(Docket 22-4 at p. 12). After these steps apparently yielded no relief, plaintiff

consulted with Dr. Christopher Janssen, an interventional physiatrist

specializing in non-surgical spinal care.    Id. at pp. 13-14. On March 22, 2017,

Dr. Janssen noted he was “not able to explain [plaintiff’s] right sided hip and low

back pain.” Id. at p. 14. Dr. Janssen recommended further therapy and

testing, but noted if these measures were not successful, he would consider

ordering a functional capacity evaluation and finding plaintiff at MMI.      Id.

      Dr. Janssen and Dr. Chicoine continued to treat plaintiff throughout

2017. Id. at pp. 15-16.     Dr. Janssen again considered ordering a functional

capacity evaluation and making an MMI finding on April 26.         Id. at p. 15. Dr.

Chicoine wrote he did not “have an answer . . . as to whether [plaintiff] is likely to

recover or not” on May 10.    Id. On June 14, Dr. Janssen recommended an


      2Much    of this recitation of defendant’s treatment history following his
December fall is taken from Dr. Thomas Ripperda’s independent medical
evaluation (“IME”), dated September 11, 2017. See Docket 22-4. Although
plaintiff attacks the IME on other grounds, he concedes it accurately recites his
treatment history. (Docket 24 at ¶¶ 8-9).

      3Alldescriptions of the doctors’ specialties are taken from the websites of
their medical groups. See Find a Doctor, Sanford Health, available at
https://www.sanfordhealth.org/doctors (last visited March 17, 2020); see also
Find a Doctor, Avera, available at https://www.avera.org/doctors/ (last visited
March 17, 2020).
                                        4
epidural steroid injection for plaintiff’s neck and arm pain, but deferred to Dr.

Chicoine as to his right buttock and hip pain.    (Docket 44-1).   Dr. Edward

Czarnecki, a neuroradiologist, performed the injection on July 6. (Docket

25-11). Plaintiff “did not respond” to the injection.   (Docket 22-4 at p. 17).

Aside from the injection, Dr. Chicoine noted Dr. Janssen had “nothing else” to

offer. Id. at p. 16.   On August 25, Dr. Janssen evaluated plaintiff “for recheck

. . . regarding his cervical spine” and found plaintiff at MMI. (Docket 22-8).

      Dr. Chicoine did not believe plaintiff had reached MMI. On November 9,

Dr. Chicoine recorded his finding in a medical note and in a letter—addressed to

“whom it may concern”—stating plaintiff was “totally disabled” and the disability

was “likely to be permanent.” (Dockets 25-15 & 25-17).       On November 30, Dr.

Chicoine opined plaintiff may need a “multi specialty evaluation at a major

Medical Center” outside South Dakota.4       (Docket 25-18) In the same note, Dr.

Chicoine wrote plaintiff’s prior “numerous evaluations” and “physical therapy

and several injections” had failed to alleviate his symptoms.    Id.   In letters

dated December 20 and January 2, 2018, Dr. Chicoine affirmed his opinion that




      4In his objections to the R&R, plaintiff asserts Dr. Chicoine referred him for
an evaluation at the Mayo Clinic and that defendant approved the referral on
December 20, 2017. (Docket 43 at p. 6). Plaintiff did not support these facts
with record evidence and the court does not consider them. Fed. R. Civ. P.
56(e)(4).

                                         5
plaintiff was “temporarily totally disabled” and “awaiting an evaluation at a

major medical center for a complete evaluation.”5         (Dockets 25-19 & 25-20).

         Defendant referred plaintiff to Dr. Ripperda for an IME. (Docket 20 at

¶ 13). Dr. Ripperda specializes in physical medicine, rehabilitation and

physiatry. He concluded defendant’s March and December accidents

contributed to the pain plaintiff experienced in his neck, cervical spine, right

buttock, hip, right calf and lower back. (Docket 22-4 at pp. 17-21).           However,

Dr. Ripperda also concluded there were no further medical interventions which

could treat plaintiff’s symptoms.6       Id.   He relied on the evident failure of prior

interventions, “the number of physicians” plaintiff had consulted, and the failure

of testing to show any “specific structural abnormality that could be treated” in

concluding further intervention was unwarranted.            Id. at p. 21. Dr. Ripperda

found plaintiff was at MMI and calculated a 3 percent whole person impairment

rating. Id. at p. 24.

         On October 3, 2017, defendant filed a motion in the DOL to terminate

plaintiff’s temporary total disability (“TTD”) benefits and to pay out his

permanent partial disability (“PPD”) rating. (Docket 22-9). It noted none of

plaintiff’s treating doctors—including Dr. Chicoine—were recommending any

specific additional treatment. Id. at ¶¶ 7, 10. Plaintiff resisted the motion on

         5The   record does not contain the results of this evaluation, if indeed it took
place.

         6Dr.
           Ripperda noted plaintiff “was not very forthcoming with descriptions
of his symptoms,” which hindered him from evaluating whether previous
interventions had been effective. (Docket 22-4 at p. 21).
                                       6
jurisdictional grounds, arguing defendant was seeking “an advisory opinion

regarding the reasonableness of its actions[,]” “seeking to cover itself in the event

that it is sued for bad faith.” (Docket 22-11 at pp. 8-9). Plaintiff argued

defendant was not required “to gain approval from the [DOL] prior to terminating

. . . benefits.” Id. at p. 9. On December 4, the DOL issued a letter decision

agreeing with plaintiff. (Docket 22-12). Because plaintiff did not contest

defendant’s right to terminate TTD benefits, the DOL found itself without

jurisdiction to determine whether termination was appropriate. Id. at p. 4.

      On December 19, defendant terminated plaintiff’s TTD benefits. (Docket

22-13). Defendant’s termination letter gave no reasons. Id. Defendant also

refused to pay any PPD benefits, asserting that plaintiff was only entitled to

$6,273.54 while it had already paid $8,043 in TTD benefits. Id.

      Plaintiff moved the DOL to force defendant to reinstate his TTD benefits on

February 20, 2018. (Dockets 25-23 & 25-24). He asserted his treating

physician, Dr. Chicoine, had not yet placed him at MMI. (Docket 25-24 at

pp. 8-10). Accordingly, plaintiff argued his PPD benefits could not be calculated

and paid out. Id. at p. 10. On April 4, the DOL denied plaintiff’s motion,

reasoning that the parties needed time to depose Dr. Chicoine and Dr. Ripperda

to provide an evidentiary basis for it to determine if plaintiff had reached MMI.7

(Docket 25-25 at p. 5). The DOL deferred its ruling until a full evidentiary


      7The  DOL’s letter order is dated April 4, 2017, but, as the magistrate judge
noted, this is clearly a typographical error. (Docket 40 at p. 9 n.5).

                                         7
hearing could be held.      Id. However, the parties settled plaintiff’s workers’

compensation claim at some point before June 29, when the DOL approved the

settlement.8     The record contains no indication an evidentiary hearing was ever

held.

        Plaintiff filed this action on October 31.

III.    Legal Standards

        South Dakota law governs this diversity action.     O’Neal v. Remington

Arms Co., LLC, 817 F.3d 1055, 1060 (8th Cir. 2015).

        A.     Summary judgment

        Under Federal Rule of Civil Procedure 56(a), a movant is entitled to

summary judgment if the movant can “show that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). Once the moving party meets its burden, the nonmoving

party may not rest on the allegations or denials in the pleadings, but rather must

produce affirmative evidence setting forth specific facts showing that a genuine

issue of material fact exists.   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256

(1986). Only disputes over facts which might affect the outcome of the case

under the governing substantive law will properly preclude summary judgment.

Id. at 248. “[T]he mere existence of some alleged factual dispute between the

parties will not defeat an otherwise properly supported motion for summary




        8The   parties did not place the settlement agreement in the record.
                                            8
judgment; the requirement is that there be no genuine issue of material fact.”

Id. at 247-48 (emphasis in original).

      If a dispute about a material fact is genuine, that is, if the evidence is such

that a reasonable jury could return a verdict for the nonmoving party, then

summary judgment is not appropriate.         Id.   However, the moving party is

entitled to judgment as a matter of law if the nonmoving party failed to “make a

sufficient showing on an essential element of her case with respect to which she

has the burden of proof.”   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

In such a case, “there can be ‘no genuine issue as to any material fact,’ since a

complete failure of proof concerning an essential element of the nonmoving

party’s case necessarily renders all other facts immaterial.”     Id. at 323.

      In determining whether summary judgment should issue, the facts and

inferences from those facts must be viewed in the light most favorable to the

nonmoving party. Matsushita, 475 U.S. at 587-88 (1986). The key inquiry is

“whether the evidence presents a sufficient disagreement to require submission

to a jury or whether it is so one-sided that one party must prevail as a matter of

law.” Anderson, 477 U.S. at 251-52.

      B.    South Dakota workers’ compensation

      South Dakota workers’ compensation statutes allow an employee to

“recover for all injuries arising out of and in the course of employment,

regardless of any actionable fault upon the part of the employer.”      Steinberg v.

S.D. Dep’t. of Military and Veterans Affairs, 607 N.W.2d 596, 605 (S.D. 2000).

                                         9
They are intended “to provide an injured employee with a remedy which is both

expeditious and independent of proof of fault.”    Id. (emphasis removed).

      An employee is temporarily disabled from the date of injury until he

“attains complete recovery or until a specific loss becomes ascertainable,

whichever comes first.” SDCL § 62-1-1(8). A loss is ascertainable “when it

becomes apparent that permanent disability and the extent thereof has resulted

from an injury and that the injured area will get no better or no worse because of

the injury[.]” Id. at § 62-1-1(2).   The point at which a loss is ascertainable is

referred to as MMI. An employee is entitled to TTD benefits equal to

approximately 2/3 of his regular wages, but no more than the average South

Dakota weekly wage, for the period between his injury and MMI.      Id. at § 62-4-3.

      While South Dakota statutes do not specify who may terminate TTD

benefits, it does provide that temporary disability—and the concomitant

benefits—ends when the loss is ascertainable; that is, at MMI.9     Id. at

§§ 61-1-1(2), (8). An employer may compel an employee seeking benefits to

submit to an IME to determine whether MMI has been reached.         Id. at § 62-7-1.

At MMI, a “medical impairment rating”—also known as a whole person

impairment rating—is assigned to the employee.       Id. at § 62-1-1.2. The

impairment rating is used to calculate the PPD payout.      Id. at § 62-4-5. PPD

benefits are paid if the employee “becomes partially incapacitated from pursuing


      9Astatute does permit an employer to use certain testing to “determin[e]
permanent partial or permanent total disability compensation due to an
employee[,]” suggesting the employer may terminate benefits. SCDL § 62-7-39.
                                      10
[his] usual and customary line of employment” or “if the employee has been

released by [his] physician from temporary total disability[.]”      Id.   If the

employer and employee cannot agree on benefits, the DOL is permitted to resolve

the matter upon petition of a party.     Id. at §§ 62-7-12, 13.

      C.     Workers’ compensation bad faith

      “[I]n South Dakota, a workers’ compensation claimant can sustain an

action for bad faith against an insurer only if . . . . [t]here [is]: (1) an absence of a

reasonable basis for denial of policy benefits and (2) the insurance carrier’s [lack

of] knowledge or reckless disregard of a reasonable basis for denial[.]”         Hein v.

Acuity, 731 N.W.2d 231, 236 (S.D. 2007) (internal quotations and citations

omitted). “[W]orkers’ compensation bad faith will not arise whenever an

insurer’s conduct toward a claimant is unreasonable. . . . An insurer is liable to a

claimant only when it has intentionally denied (or failed to process or pay) a

claim without a reasonable basis.”      Id. at 237 (internal citations omitted)

(emphasis in original).

      “Insurers are entitled to challenge fairly debatable claims.”        Id.   “The

questions of whether the insurer’s actions were unreasonable or whether the

claim was fairly debatable must be viewed at the time the insurer made the

decision to deny or litigate the claim, rather than pay it.”      Blanchard v.

Mid-Century Ins. Co., 933 N.W.2d 631, 637 (S.D. 2019) (internal quotation

omitted) (emphasis omitted).      “That the denial was eventually found to be

erroneous does not mean the denial was in bad faith.”        Mudlin v. Hills Materials

                                           11
Co., 742 N.W.2d 49, 54 (S.D. 2007).      “The question of whether an insurer has

acted in bad faith is generally a question of fact.”   Blanchard, 933 N.W.2d at 637

(internal quotation omitted).

IV.   Analysis

      A.     Janssen MMI finding

      Plaintiff’s first objection argues the magistrate judge erred by finding as a

fact that Dr. Janssen placed him at MMI on August 23, 2017. (Docket 43 at

pp. 2-4). He asserts Dr. Janssen only treated his cervical spine pain and

deferred treatment of the rest of his pain to Dr. Chicoine.       Id. at pp. 3-4. Dr.

Janssen’s MMI determination, in plaintiff’s view, did not apply to his lower back,

hip and leg injuries.

      Contrary to plaintiff’s argument, Dr. Janssen did not treat plaintiff only for

his cervical spine pain.   Plaintiff’s treatment history recounted in Dr. Ripperda’s

IME shows that Dr. Janssen evaluated plaintiff’s hip on March 1, 2017,

recommended an MRI and considered an intraarticular hip injection. (Docket

22-4 at p. 13). The MRI was evidently conducted on March 7, but the record

does not indicate whether the hip injection occurred.       Id.   During March 22

and April 12 consultations, Dr. Janssen continued to investigate plaintiff’s right

hip, buttock and lower back pain.      Id. at pp. 14-15.    In his medical notes

following the March 22 consultation, Dr. Janssen noted he was “not able to

explain [plaintiff’s] right sided hip and low back pain.”    Id. at p. 14.



                                          12
      Plaintiff is correct that Dr. Janssen referred him back to Dr. Chicoine on

June 14 “for the right buttock and hip area[,]” because of his “relationship with

Dr. Chicoine[.]” (Docket 44-1).    On August 23, Dr. Janssen noted plaintiff had

been “seeing Dr. Chicoine for his right-sided buttock and leg pain.” (Docket

22-8 at p. 1).   However, that same medical note also records Dr. Janssen

reviewing an MRI of the lumbosacral plexus—nerves in the lower

back—indicating Dr. Janssen was not limiting his treatment to the cervical spine

area. Id.   In the “medical decision-making” section of the note, Dr. Janssen

stated plaintiff presented “for recheck . . . regarding his cervical spine.”   Id. at

p. 2. Dr. Janssen then stated plaintiff was at MMI.       Id.   The statement does

not specify if the MMI finding applies only to plaintiff’s cervical spine injury.

Lastly, Dr. Janssen recommended plaintiff see Dr. Wellman.         Id.   The record

does not indicate whether plaintiff did so.

      The record does not support plaintiff’s objection that Dr. Janssen “was

only treating for Plaintiff’s cervical injuries.” (Docket 43 at p. 3).   Dr. Janssen

also clearly placed plaintiff at MMI on August 23, contrary to plaintiff’s assertion.

The court overrules the objection.

      The record is indeed ambiguous about the scope of Dr. Janssen’s finding.

The court cannot determine whether Dr. Janssen intended his MMI placement to

pertain only to plaintiff’s cervical injuries. However, the court finds this

ambiguity is immaterial. As noted below, see infra Section IV.B, the court

concludes that, even assuming Dr. Janssen’s MMI finding applies only to

                                         13
plaintiff’s cervical pain, the record shows defendant’s decision to terminate TTD

benefits was reasonable.

      B.    Reasonableness of benefit termination

      Plaintiff’s second objection argues the magistrate judge “held that an

insurer’s reliance on an IME report is per se reasonable,” contrary to South

Dakota law. (Docket 43 at p. 7) (citing Mordhorst v. Dakota Truck Underwriters

& Risk Admin. Servs., 886 N.W.2d 322, 325 (S.D. 2016)). Plaintiff, discounting

Dr. Janssen’s MMI finding, asserts the disagreement between Dr. Chicoine and

Dr. Ripperda is sufficient to establish a jury question as to whether defendant’s

termination of benefits was reasonable.      Id. at pp. 7-10. In response,

defendant argues plaintiff cannot claim its termination decision was

unreasonable because the DOL concluded it had the right to terminate the TTD

benefits. (Docket 45 at pp. 6-11).

      Plaintiff mischaracterizes the R&R. The magistrate judge did not

conclude Dr. Ripperda’s MMI opinion alone was sufficient to preclude a bad faith

claim. Instead, she found defendant did not act unreasonably in relying on Dr.

Ripperda’s and Dr. Janssen’s opinions that plaintiff had reached MMI to

terminate TTD benefits. (Docket 40 at pp. 32-33).       In other words, she found

plaintiff’s claim for TTD benefits was fairly debatable.   Id. at p. 33.

      The magistrate judge’s conclusion was not error. The question before the

court is not whether a jury could believe Dr. Chicoine over Dr. Janssen and Dr.

Ripperda. Instead, the court asks if there is a genuine dispute of material fact

                                        14
as to whether plaintiff had a fairly debatable claim to continuing TTD benefits.10

If plaintiff’s claim was fairly debatable, defendant was entitled to deny it without

risking a bad faith suit.   Blanchard, 933 N.W.2d at 637.    In other words,

plaintiff’s bad faith claim survives summary judgment only if defendant had no

reasonable basis to find plaintiff at MMI, terminate his TTD benefits and pay out

his PPD benefits. Hein, 731 N.W.2d at 236.       If the record shows no genuine

dispute that a reasonable basis existed for the denial, defendant is entitled to

summary judgment.

      Plaintiff’s claim was fairly debatable and defendant had a reasonable basis

to deny it. The record shows considerable dispute over the value of additional

treatment following plaintiff’s December 2016 fall.   While Dr. Chicoine believed

plaintiff was not at MMI, he also acknowledged numerous referrals and

treatments over the course of 2017 had failed to alleviate plaintiff’s symptoms.

His suggested course of action—referring plaintiff to an out-of-state medical

center—was generalized, without an analysis of how plaintiff’s pain might

improve. Meanwhile, Dr. Janssen and Dr. Ripperda both concluded there were




      10Likeall questions of fact, whether an insurer acted in bad faith can be
determined on summary judgment. Plaintiff’s contrary argument is incorrect.
South Dakota courts routinely resolve bad faith cases in summary judgment
proceedings where appropriate. See, e.g., Blanchard, 933 N.W.2d at 641;
Mudlin, 742 N.W.2d at 54.
                                       15
no further medical interventions to treat plaintiff’s symptoms and placed him at

MMI.11

      Defendant was permitted to terminate plaintiff’s TTD benefits when it

became “apparent that permanent disability and the extent thereof ha[d]

resulted from an injury and that the injured area will get no better or no worse

because of the injury[.]” SDCL § 62-1-1(2).    On the termination date,

December 19, 2017, defendant could reasonably have concluded plaintiff’s

injuries had become permanent, with no possibility of further recovery. Dr.

Janssen’s and Dr. Ripperda’s conclusions that further treatment was futile,

coupled with Dr. Chicoine’s failure to recommend specific evaluation or

treatment options, amply support a finding that plaintiff had reached MMI.    The

court finds there is no genuine dispute that defendant had reasonable cause to

terminate plaintiff’s TTD benefits.

      Plaintiff’s primary contention appears to be that Dr. Chicoine’s opinion

should have been given controlling weight in defendant’s MMI determination.

He asserts defendant’s failure to follow Dr. Chicoine’s opinion constitutes bad

faith. (Docket 43 at pp. 4-6). But resolving plaintiff’s bad faith claim would not

require the court or a jury to determine whether defendant correctly placed




      11Even  cabining Dr. Janssen’s MMI opinion solely to plaintiff’s cervical
spine injury would not displace Dr. Chicoine’s recognition that no treatment or
evaluation had alleviated plaintiff’s symptoms. It is clear plaintiff’s treating
physicians were at a loss for further possible treatments.
                                        16
plaintiff at MMI.12   The question is whether defendant had a reasonable basis to

place plaintiff at MMI and terminate his TTD benefits.    A fact finder cannot

answer that question by merely assuming a primary treating physician is always

right. In fact, the South Dakota Supreme Court rejected the inverse of that

principle.   See Mordhorst, 886 N.W.2d at 325 (“[A]n insurer’s basis for denial is

not necessarily reasonable simply because the insurer relies on the opinion of a

medical practitioner.”).   It follows that there is no basis in South Dakota law to

hold that an insurer reaching a conclusion contrary to a treating physician in a

workers’ compensation case equates bad faith.

      Plaintiff’s other arguments are likewise unavailing. He argues defendant

conducted an unreasonable investigation of his claim by failing to consult Dr.

Chicoine or seek “another opinion from another physician.” (Docket 43 at

p. 13). But an unreasonable investigation cannot be the basis for a workers’

compensation bad faith claim in South Dakota.13      In “true first-party” bad faith

claims—where “the insurer has accepted a premium from its insured to provide

coverage”—bad faith “can extend to situations beyond mere denial of policy


      12That  job belonged to the DOL in the first instance, but the parties settled
plaintiff’s workers’ compensation claim before the agency could determine
whether plaintiff was properly placed at MMI. Even if the DOL concluded
defendant erred in placing plaintiff at MMI, that finding would not constitute per
se evidence of bad faith. Mudlin, 742 N.W.2d at 54.
      13Plaintiff’s
                 reliance on Iowa bad faith cases is therefore unpersuasive.
See Docket 43 at p. 12. Whatever the state of the law in Iowa, South Dakota
does not recognize a workers’ compensation bad faith claim based on an
unreasonable investigation.

                                         17
benefits[,]” such as an unreasonable investigation.14    Hein, 731 N.W.2d at 236;

see also Dakota, Minn. & E. R.R. Corp. v. Acuity, 771 N.W.2d 623, 629 (S.D.

2009). Workers’ compensation bad faith claims, while derived from the

first-party context, differ in that the claimant has no contractual relationship

with the insurer. Id.   Accordingly, the South Dakota Supreme Court limits

workers’ compensation bad faith claims only to unreasonable claim denials.         Id.

at 237. Plaintiff cannot substantiate his bad faith claim with evidence of an

unreasonable investigation.15

      Plaintiff next argues a claim note shows internal disagreement as to

whether his TTD benefits should be terminated. (Docket 43 at pp. 8-9). The

claim note, created by Jessalyn Ericsson, memorializes a December 15, 2017,

conversation with Steve Deroo in which he states he is “not comfortable closing

TTD at this time given that primary [treating] physician keeps referring to other

doctors to see if further [treatment] can be offered.” (Docket 44-3). The note on

its face associates Mr. Deroo with “Fischer Rounds.”16    Id.   In his brief, plaintiff


      14Plaintiff
                cites Lead GHR Enters v. Am. States Ins. Co. in support of his
unreasonable investigation claim. (Docket 43 at p. 9) (citing 369 F. Supp. 3d
909, 920 (D.S.D. 2019)). Lead GHR was not a workers’ compensation case.
Instead, the parties were in a first-party, insured/insurer relationship, which
permitted the plaintiff in that case to assert an unreasonable investigation bad
faith claim.
      15The    court expresses no opinion as to whether defendant’s investigation
of plaintiff’s claim—which included ordering an IME—was unreasonable.
      16FischerRounds is a South Dakota insurance agency. See History of
Fischer Rounds & Associates, available at https://www.fischerrounds.com/
about-us/history (last accessed on March 19, 2020).
                                     18
first asserts Mr. Deroo is an associate of Midwest Construction, his former

employer, but then implies Mr. Deroo is an agent of defendant, all without

citation to record materials. (Docket 43 at pp. 8-9).

      Assuming Mr. Deroo is defendant’s agent, his disagreement does not show

defendant had no reasonable basis to place plaintiff at MMI.      In fact, the claims

note records Ms. Ericsson informing Mr. Deroo that the decision to terminate

TTD benefits was made because Dr. Chicoine, the treating physician, was

making “referral after referral,” with no physician able to “say [plaintiff] is a

surgical candidate etc.” (Docket 44-3).       This reflects the medical evidence

supporting defendant’s termination.      The claims note does not generate a

genuine dispute of material fact as to whether defendant had a reasonable basis

to terminate plaintiff’s TTD benefits.

      Plaintiff lastly asserts defendant “relied on an IME opinion in the face of

subsequent medical records indicating further treatment.” (Docket 43 at p. 11).

He likens defendant’s alleged actions to a case where the Southern Division of

this court found the insurer relied on an IME contradicted by medical records in

its possession. Id. (citing Lewison v. W. Nat. Mut. Ins. Co., Civ. No. 13-4031,

2014 WL 3573403 at *6 (D.S.D. July 21, 2014)).        Lewison was a first-party bad

faith case where the plaintiffs alleged the insurer unreasonably investigated their

claims to underinsured motorist coverage following a vehicle accident.      Lewison,

2014 WL 3573403 at *4-5. The insurer, relying on an IME, denied one plaintiff’s

claims for a total knee replacement, asserting the accident did not cause the

                                         19
injuries leading to the surgery.   Id. at *5-6. The court, however, found the IME

was contradicted by medical records to which the insurer had access.       Id. at *6.

The court held it was not reasonable to “[d]eny[] a claim for reasons known to be

false,” and denied summary judgment.       Id.

      Plaintiff does not explain what portion of the IME is false and whether

defendant had access to information contradicting the allegedly false statement.

It is true that Dr. Chicoine continued to believe plaintiff had not reached MMI

after the IME was issued on September 11, 2017. (Dockets 25-14 & 25-15).

But, as explained above, Dr. Chicoine’s opinion was not controlling and

plaintiff’s medical records contained sufficient information for defendant to

reasonably conclude he was at MMI as of December 19. Defendant did not

knowingly rely on false information in concluding plaintiff had reached MMI and

terminating his TTD benefits. Instead, defendant, relying on medical

information from plaintiff’s other treating physicians and Dr. Ripperda,

reasonably concluded Dr. Chicoine was incorrect and that plaintiff had reached

MMI. Whether defendant’s conclusion was correct is not at issue; all that

matters is that the conclusion was reasonable.

      The court concludes no genuine factual dispute exists as to the

reasonableness of defendant’s actions under the circumstances of this case.

However, the court must reject defendant’s argument that terminating TTD

benefits could never constitute bad faith as a matter of law because an insurer

has a statutory right to terminate TTD benefits. (Docket 45 at p. 9). As

                                        20
recognized by the DOL in this case, an insurer is permitted by statute to

terminate TTD benefits. (Docket 22-12 at pp. 2-4). Simply because an insurer

has discretion to terminate TTD benefits does not mean it could never exercise

that discretion in bad faith. If an insurer terminates TTD benefits with no

reasonable basis and knows there is no reasonable basis for the termination, it

has acted in bad faith.   Hein, 731 N.W.2d at 236.

      The magistrate judge did not err in concluding defendant had a reasonable

basis to place plaintiff at MMI, terminate his TTD benefits and pay out his PPD

benefits. The court grants summary judgment to defendant on plaintiff’s bad

faith claim. Plaintiff’s objection is overruled.

      C.    Rule 56(d) discovery and intentional infliction of emotional
            distress

      In plaintiff’s summary judgment brief, he asked the court to permit

additional discovery under Federal Rule of Civil Procedure 56(d). (Docket 23

at p. 1). In an accompanying affidavit, plaintiff’s counsel stated he received

discovery materials three days after defendant filed its summary judgment

motion. (Docket 25 at ¶ 1). Counsel further stated no depositions had been

taken and affirmed his intent to depose defendant’s employees who handled

plaintiff’s claim. Id. at ¶¶ 4-6. Counsel baldly asserted “additional discovery

will develop Acuity’s Claims Practices and is crucial to Plaintiff’s lawsuit” and

alleged “allowing the parties to complete discovery will defeat Defendant’s Motion

for Summary Judgment.”       Id. at ¶¶ 8-9.   Plaintiff gave no further reasoning to


                                         21
support his request for additional discovery.17   The magistrate judge rejected

plaintiff’s request as factually insufficient. (Docket 40 at pp. 44-46).

      Plaintiff objects, arguing his request was sufficiently reasoned. (Docket

43 at pp. 18-20). He asserts Rule 56(d) does not require him to “guess as to

what the testimony will be” and says—for the first time—he would “inquire about

what attempts were made to reach out for the treating physician for an

explanation regarding his numerous medical records and letters to” defendant.

Id. at p. 19. Plaintiff also states—again, for the first time—that deposing

defendant’s employees “will reveal Acuity’s malicious intent to deny Plaintiff’s

benefits” and may “produce evidence that Acuity has an institutional pattern and

practice of similar behavior, which would constitute reckless disregard for the




      17Plaintiff’sposition on additional discovery has been inconsistent. After
requesting Rule 56(d) discovery, plaintiff moved to stay all discovery pending
resolution of the summary judgment motion. (Docket 29). He later withdrew
that motion. (Docket 30). Finally, the parties jointly “agree[d] to stay
discovery” until the court ruled only on the estoppel issues defendant raised in
its summary judgment motion. (Docket 32). By e-mail, the parties stated they
actually intended the court to resolve all issues presented in the summary
judgment briefing. The court stayed discovery and informed the parties by
e-mail it would rule on all presented issues. (Docket 33). Although plaintiff’s
conduct does not factor into the court’s ruling on his request for Rule 56(d)
discovery, the court cannot explain why plaintiff would request additional
discovery but then consent to staying discovery in full. Nor can the court
explain why plaintiff requested discovery but proceeded to contest defendant’s
summary judgment motion on the merits.

                                        22
rights of Plaintiff and other injured workers.”18   (Docket 43 at p. 14). In

plaintiff’s view, “[i]nstitutional and systematic bad faith rises to the requisite

level of outrageous conduct to support [his] claim for intentional inflection of

emotional distress.”   Id.

      Rule 56(d) allows a court to defer resolving a summary judgment motion

when “a nonmovant shows by affidavit or declaration that, for specified reasons,

it cannot present facts essential to justify its opposition[.]” Fed. R. Civ. P. 56(d).

A Rule 56(d) affidavit “must set forth specific facts further discovery might

uncover, or what information further discovery might reveal.”       Hamilton v.

Bangs, McCullen, Butler, Foye & Simmons, L.L.P., 687 F.3d 1045, 1050 (8th Cir.

2012) (internal quotation omitted). “It is not enough to present a list of facts

sought to be discovered.     The nonmovant must articulate how those facts are

relevant to rebut the movant’s showing of the absence of a genuine issue of fact.”

In re Mirapex Products Liability Litigation, 912 F.3d 1129, 1135 (8th Cir. 2019)

(internal quotation omitted). The court “has wide discretion in considering a

Rule 56(d) motion.” GEICO Cas. Co. v. Isaacson, 932 F.3d 721, 726 (8th Cir.

2019) (internal quotation omitted).

      18Because  a Rule 56(d) motion is not dispositive, the court arguably should
review the magistrate judge’s rejection under a standard more deferential than
de novo. See Fed. R. Civ. P. 72(a) (requiring district court to review
non-dispositive magistrate orders for clear error). Under that standard, the
court could find no clear error in the magistrate judge failing to consider facts not
presented to her. See also Ridenour v. Boehringer Ingelheim Pharms., Inc., 679
F.3d 1062, 1067 (8th Cir. 2012) (A party is “required to present all of his
arguments to the magistrate judge, lest they be waived.”). However, plaintiff’s
new arguments fail on de novo review, so the court need not consider whether
they are waived.
                                        23
      The court concluded above that defendant was entitled to summary

judgment on plaintiff’s bad faith claim because medical records showed

defendant had a reasonable basis to terminate plaintiff’s TTD benefits.    See

supra Section IV.B. Plaintiff does not seek any discovery that would affect the

court’s decision. Plaintiff does not ask to depose Dr. Chicoine, Dr. Janssen or

Dr. Ripperda concerning their respective MMI opinions.     He does state he would

ask defendant’s employees why they did not contact Dr. Chicoine. (Docket 43 at

p. 19). But no answer to that question would alter the court’s basic calculus:

the medical records show more than enough evidence from which defendant

could reasonably conclude plaintiff was at MMI. It does not matter why or

whether defendant contacted Dr. Chicoine. Defendant already had access to

his medical records and letters when it terminated plaintiff’s TTD benefits. The

court nevertheless found the termination reasonable. Rule 56(d) discovery on

this matter would be futile because it would not establish a genuine issue of

fact.19 In re Mirapex, 912 F.3d at 1135.

      Plaintiff also asserts further discovery could uncover defendant’s

“malicious intent” to deny not only his benefits but also an “institutional pattern

and practice of similar behavior[.]”   (Docker 43 at p. 14). This is nothing more

than speculation. Plaintiff provides no reason for the court to conclude

      19Plaintiff
                cited two cases in support of the proposition that Rule 56(d)
discovery is warranted “where the treating physician and the [IME] opinion have
conflicted.” (Docket 43 at pp. 19-20) (citing McGahey v. Harvard Univ. Flexible
Benefits Plan, 685 F. Supp. 2d 168 (D. Mass. 2009); Gowan v. Mid Century Ins.
Co., 309 F.R.D. 503 (D.S.D. 2015)). Neither case addresses Rule 56(d) or has
any application to plaintiff’s motion.
                                       24
defendant’s employees would disclose a pattern of maliciously denying workers’

compensation claims.     Even if such a pattern would emerge through discovery,

plaintiff has not shown it would be relevant.      The record in this case is

completely devoid of any malicious behavior in defendant’s handling of plaintiff’s

claim.20   Rule 56(d) discovery would be futile.

      In his objections, plaintiff only argued summary judgment on his

intentional infliction of emotional distress claim was premature due to lack of

discovery. (Docket 43 at pp. 13-14). He did not object to the magistrate

judge’s legal reasoning. The court adopts the R&R in full on the claim.

Summary judgment in favor of defendant is granted. Plaintiff’s objection to the

magistrate judge’s denial of his motion for Rule 56(d) discovery is overruled.

      D.     Conversion

      The magistrate judge recommended granting summary judgment to

defendant on plaintiff’s conversion claim. (Docket 40 at pp. 36-39). Plaintiff

agrees his conversion claim is dependent on his bad faith claim. (Docket 43 at

p. 14). Because plaintiff’s bad faith claim does not survive summary judgment,

neither does his conversion claim. Summary judgment is granted to defendant.

      Like the magistrate judge, the court finds it difficult to envision a

successful conversion claim based on an insurance company refusing to pay


      20Denial of benefits, standing alone, is insufficient to raise an inference of
malice. The record shows a genuine dispute among plaintiff’s treating
physicians regarding his MMI status and agreement that there were few, if any,
treatment options. Under these circumstances, placing plaintiff at MMI and
terminating TTD benefits is hardly malicious.
                                        25
properly disputed workers’ compensation benefits.21      (Docket 40 at p. 37).

“Conversion is the unauthorized exercise of control or dominion over personal

property in a way that repudiates an owner’s right in the property or in a manner

inconsistent with such right.”   First Am. Bank & Trust, N.A. v. Farmers State

Bank of Canton, 756 N.W.2d 19, 31 (S.D. 2008) (internal quotation omitted).

Even assuming disputed workers’ compensation benefits are “personal

property,” an insurer disputing whether benefits are owed is not exercising

“unauthorized . . . control or dominion” over the benefits.     Id. (emphasis added).

      Plaintiff further relies on a case from the Southern Division of this court in

which the court analogized wrongful failure to pay policy benefits to conversion

in an attorney’s fee dispute. (Docket 43 at pp. 15-16) (citing Hurley v. State

Farm Mut. Auto. Ins. Co., No. Civ. 10-4165, 2012 WL 6012803 at *4 n.3 (D.S.D.

Dec. 3, 2012)). The court previously rejected attempts to construe the court’s

dicta in Hurley into support for a conversion claim in bad faith cases.     Lead

GHR, 369 F. Supp. 3d at 928. If an insurer withholds debatable workers’

compensation benefits, the remedy is an administrative action through the DOL

or, if the withholding is tortious, through a bad faith suit.

      21The  court’s recent decision in Hayes v. Acuity is not to the contrary.
Civ. 17-5015, 2020 WL 1322269 (D.S.D. Mar. 20, 2020). In Hayes, the court
denied summary judgment on a conversion claim in a workers’ compensation
bad faith case. Id. at *12. The court noted a South Dakota statute made the
insurer’s duty to pay “not fairly debatable.” Id. at *9 (quoting Bertelsen v.
Allstate Ins. Co., 833 N.W.2d 545, 563 (S.D. 2013). In that circumstance, the
plaintiff “had a possessory interest in the continuation of . . . benefits.” Id. at
*12. However, where no clearly established law places a plaintiff’s right to
workers’ compensation benefits beyond debate, a conversion claim against the
insurer will be difficult to establish.
                                         26
      E.     Unfair and deceptive trade practices

      The magistrate judge, citing a statute barring a private right of action,

summarily dismissed plaintiff’s unfair and deceptive insurance practices claim,

brought under SDCL § 58-33-67. (Docket 40 at pp. 39-40) (citing SDCL

§ 58-33-69). Plaintiff concedes the statute does not contain a private right of

action, but asserts it is “relevant” to his bad faith claim “regarding failure to

investigate.” (Docket 43 at pp. 16-17). He cites a case from this court’s

Southern Division in which the court recognized a violation of South Dakota’s

Unfair Trade Practices Act could form the basis for an attorney’s fee’s claim.

Wiebers v. Farmers Mut. Hail Ins. Co. of Iowa, 4:17-CV-04126, 2019 WL

6769546 at *10 (D.S.D. Dec. 12, 2019) (citing W. Nat. Mut. Ins. Co. v. TSP, Inc.,

904 N.W.2d 52, 60 (S.D. 2017)).

      In Wiebers, the court, citing district precedent, held § 58-33-67 does not

provide a private right of action.   Id. (citing Anderson v. W. Nat. Mut. Ins. Co.,

857 F. Supp. 2d 896, 908 (D.S.D. 2012)).      However, the South Dakota Supreme

Court’s decision in TSP, Inc. acknowledges conflict between the statute

disclaiming a private right of action for unfair and deceptive insurance practices

and a separate statute, SDCL § 58-33-46.1, which seemingly provides a private

right of action.   TSP, Inc., 904 N.W.2d at 60.   The South Dakota Supreme

Court had no occasion to resolve this conflict, instead holding only that

attorney’s fees were available for unfair and deceptive insurance practices.        Id.



                                         27
      Setting this legal dilemma aside, plaintiff does not object to the magistrate

judge’s holding that no private right of action exists. Instead, he asserts his

unfair insurance practices claim bears on his bad faith claim “regarding failure

to investigate.” (Docket 43 at pp. 16-17). An insurer cannot be held liable in a

workers’ compensation bad faith case for an unreasonable investigation.        See

supra Section IV.B. Defendant’s alleged unfair insurance practices are not

relevant to plaintiff’s bad faith claim. Plaintiff’s objection is overruled and

summary judgment is granted to defendant.

      F.       Attorney’s fees

      In his complaint, plaintiff requested attorney’s fees under SDCL

§ 58-12-3.22    (Docket 1 at ¶ 67).   That statute allows the recovery of attorney’s

fees if an insurer “has refused to pay the full amount of such loss, and that such

refusal is vexatious or without reasonable cause[.]” SDCL § 58-12-3. The

magistrate judge found defendant’s conduct was not vexatious or unreasonable.

(Docket 40 at pp. 40-43).    She concluded defendant did not force plaintiff to

initiate litigation and properly terminated plaintiff’s TTD benefits in accordance

with South Dakota law.      Id. at pp. 41-43. Plaintiff objects, arguing the




      22Plaintiffalso requested attorney’s fees under SDCL § 58-33-46.1, which
relates to unfair insurance practices. (Docket 1 at ¶ 66). He did not pursue
this claim in his summary judgment brief or otherwise raise it before the
magistrate judge, nor did he object on this basis. Instead, as noted above, see
supra Section IV.E, plaintiff argued § 58-33-46.1 related to his bad faith claim.
The court concludes plaintiff waived an attorney’s fees claim based on
§ 58-33-46.1. Ridenour, 679 F.3d at 1067.
                                        28
litigation start date is irrelevant and defendant’s TTD termination could not be

based on Dr. Janssen’s opinion. (Docket 43 at pp. 17-18).

      “Before a trial court can award attorney’s fees under [§ 58-12-3] it must

find that the insurance company refused to pay the full amount of the insured’s

loss and that said refusal was either vexatious or without reasonable cause.”

Brooks v. Milbank Ins. Co., 605 N.W.2d 173, 178 (S.D. 2000). “[Section]

58-12-3 permits a court to award attorney’s fees . . . only ‘if judgment or an

award is rendered for plaintiff.’ ”   TSP, Inc., 904 N.W.2d at 60 (quoting SDCL

§ 58-12-3). “[I]f there is a bona fide and reasonable factual ground for

contesting the insured’s claim, there is no [vexatious] failure to pay.”      Howie v.

Pennington Cty., 563 N.W.2d 116, 119 (S.D. 1997) (internal quotation omitted).

Nevertheless, the failure of a bad faith claim “does not, as a matter of law,

preclude a trial court from awarding attorney’s fees under § 58-12-3.”         Tripp v.

W. Nat. Mut. Ins. Co., 664 F.3d 1200, 1206 (8th Cir. 2011). Plaintiff, as the

party seeking attorney’s fees, has the burden to prove his entitlement.        TSP,

Inc., 904 N.W.2d at 60.

      Neither the DOL nor this court rendered a judgment or award in favor of

plaintiff at any stage of this litigation.23   The parties settled plaintiff’s workers’

compensation claim before the DOL could adjudicate it. The court makes no

      23The  requirement that plaintiffs prevail before attorney’s fees may be
awarded appears to refer to the underlying insurance litigation, not to a
subsequent bad faith claim. See Tripp, 664 F.3d at 1205-07 (concluding
“statutory fee award[s] d[o] not hinge on the outcome of [a] bad faith claim.”).
The court thus considers whether plaintiff obtained a judgment or award on his
workers’ compensation claim.
                                        29
finding that plaintiff prevailed on the merits of his workers’ compensation claim.

Without a judgment or award in his favor on the merits of the claim, plaintiff is

not entitled to attorney’s fees under § 58-12-3. The court need not determine

whether defendant’s TTD benefit termination “refused to pay the full amount of

[plaintiff’s] loss” or was “vexatious or without reasonable cause[.]” SDCL

§ 58-12-3. Plaintiff’s objection is overruled and the R&R is adopted as modified

by this order. Summary judgment is granted to defendant on plaintiff’s

attorney’s fees claim.

      G.    Punitive damages

      The magistrate judge recommended summary judgment be granted to

defendant on plaintiff’s punitive damages claim. (Docket 40 at pp. 43-44). She

noted South Dakota law ties a punitive damages request to the underlying

substantive claim. Id.   Plaintiff agrees. (Docket 43 at p. 18). Because the

court dismisses plaintiff’s bad faith claim, it must also dismiss his punitive

damages claim. Summary judgment is granted to defendant.

                                     ORDER

      For the above reasons, it is

      ORDERED that plaintiff’s objections to the report and recommendation

(Docket 43) are overruled.

      IT IS FURTHER ORDERED that the report and recommendation (Docket

40) is adopted as modified by this order.



                                        30
      IT IS FURTHER ORDERED that defendant’s motion for summary

judgment (Docket 18) is granted in full.

      Dated March 25, 2020.

                               BY THE COURT:

                               /s/ Jeffrey L. Viken
                               JEFFREY L. VIKEN
                               UNITED STATES DISTRICT JUDGE




                                       31
